       Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                                )
 MICHAEL MCCARTHY, et al.,                          )               CIVIL ACTION NO.
                                                                )   1:20-cv-10701 -DPW
                                  Plaintiffs,           )
                                                                )
                 -against-                 )
                                                                )
 CHARLES D. BAKER, et al.,                      )
                                                                )
                                  Defendants.               )
                                  )

   DEFENDANT GAGNON'S RESPONSES TO PLAINTIFFS' INTERROGATORIES

        Defendant Commissioner Jamison Gagnon ("Commissioner Gagnon") submits these

responses to Plaintiffs' Interrogatories pursuant to Rule 33 of the Federal Rules of Civil

Procedure.1 The Plaintiffs' definitions and instructions are included in this document solely for

the purposes of clarity and Defendant Commissioner Gagnon does not waive any argument that

such definitions and instructions are inconsistent with applicable law or rules.



                                               DEFINITIONS

        The following definitions supplement those set forth in Local Rule 26.5:

    1. T h e term you [including without limitation your] refers to Defendant Commissioner
        Jamison Gagnon, to whom these Interrogatories are addressed.

    2. T h e term Entity [including without limitation Entities] refers to anything recognized as a
        person or otherwise having standing under the law other than an individual natural
        person.

    3. T h e term Essential Services refers to the lists of "essential services" that were included
        with or modified by COVID-19 Order No. 13 and COVID-19 Order No. 21, as well as to
        any other designations of "essential services" (or their equivalent) that should be allowed

 Michaela Dunne, Deputy Commissioner of the Department of Criminal Justice Information Services ("DCJIS"),
answers these Interrogatories on behalf of DCJIS and Commissioner Gagnon.
      Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 2 of 7



       to continue in operation notwithstanding general closures to address the COVID-19
       pandemic.

   4. T h e term Individual [including without limitation Individuals] refers to an individual
       natural person.

   5. T h e term Phased Reopening refers to the lifting or relaxation of restrictions imposed to
       address the COVID-19 pandemic, such as but not limited to the "Phase I" reopening
       addressed in COVID-19 Order No. 33.

   6. Local Rule 26.5 defines additional terms, including but not limited to Communication,
       Document, and Identify.



                              ADDITIONAL INSTRUCTIONS

       Plaintiffs supplement (but do not supplant) the Rules of Civil Procedure and the Local

Rules of this Court with the following additional instructions:

    1. Y o u must disclose all responsive information that is within your possession, custody or
        control.

   2. Y o u have a continuing obligation to supplement or revise your responses to these
       Interrogatories in the event: (a) additional information comes within your possession,
       custody, or control in the future; (b) you learn that additional information exists or is
       within your possession, custody or control; or (c) you otherwise learn that your previous
       responses are in any way incomplete or inaccurate.

   3. I n the event you assert that a privilege and/or the work product doctrine shields the
       disclosure of otherwise responsive information, you must comply with Rule 26(b)(5) and
        LR 33.1(e).

   4. These additional instructions are asserted without prejudice to, or waiver of, the Federal
       Rules of Civil Procedure and the Local Rules of this Court.



                                    INTERROGATORIES

    1. Identify all Documents and electronically stored information that were considered in
        connection with, or that otherwise concern, the inclusion or exclusion of gun retailers,
        ammunition retailers and/or shooting ranges in or from any list of Essential Services or
        any Phased Reopening.




                                                -2-
       Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 3 of 7



        Commissioner Gagnon objects to this interrogatory to the extent that responsive
documents are not relevant to this matter or not proportional to the needs of the case within the
meaning of Fed. R. Civ. P. 26(b)(1). The Commissioner further objects to this interrogatory to
the extent that it is overbroad.

        The Commissioner also objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that "`reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.'
Dept. o f Interior v. Klamath Water Users Protective Ass 'n, 532 U.S. 1, 8-9 (2001). The
Commissioner further objects to the extent that the request calls for disclosure of information
covered by the attorney work product doctrine and/or the attorney-client privilege.

        The Commissioner further objects to the extent that this request calls for disclosure of
documents that DCJIS is legally precluded from making public under Mass. R. Crim. P. 5 and
which if disclosed could obstruct or impede ongoing criminal investigations. DCJIS is further
legally precluded from disclosing Criminal Record Offender Information under M.G.L. c. 6, §
 178 and from providing records divulging or tending to divulge the names and addresses of
persons who own or possess firearms, rifles, shotguns, machine guns and ammunition pursuant
to M.G.L. c. 66, § 10(d).

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Gagnon refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants' Response to Plaintiffs' request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.


   2. Identify all Individuals who were involved in any decision to include or exclude gun
       retailers, ammunition retailers and/or shooting ranges in or from any list of Essential
       Services or any Phased Reopening.

         Commissioner Gagnon objects to this interrogatory on the basis of the deliberative
process privilege, which protects information that "`reflect[s] advisory opinions,
recommendations and deliberations comprising part of a process by which governmental
decisions and policies are formulated.'" Dept. of Interior v. Klamath Water Users Protective
Ass 'n, 532 U.S. 1, 8-9 (2001).

         Subject to this objection, and assuming the interrogatory does not include a request to
identify individuals who had solely administrative responsibilities, Deputy Commissioner Dunne
states that neither she nor Commissioner Gagnon was involved in any decision to include or
exclude gun retailers, ammunition retailers, and/or shooting ranges in or from any list of
Essential Services or any Phased Reopening, and neither she nor Commissioner Gagnon knows
who was involved in any such decision.




                                                -3-
       Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 4 of 7




   3. Identify all discussions that concerned or addressed any decision to include or exclude
       gun retailers, ammunition retailers and/or shooting ranges in or from any list of Essential
       Services or any Phased Reopening by providing the date, time, location(s), participants
       and a description of the general substance of the discussion, including (without
       limitation) what was discussed in relation to gun retailers, ammunition retailers and/or
       shooting ranges.

       Commissioner Gagnon objects to this interrogatory on the basis that it is not relevant to
this matter or proportional to the needs of the case within the meaning of Fed. R. Civ. P.
26(b)(1), nor is it reasonably calculated to lead to the discovery of relevant evidence.

        The Commissioner further objects to this interrogatory on the basis of the deliberative
process privilege, which protects information that "`reflect[s] advisory opinions,
recommendations and deliberations comprising part of a process by which governmental
decisions and policies are formulated.' Dept. o f Interior v. Klamath Water Users Protective
Ass'n, 532 U.S. 1, 8-9 (2001). The Commissioner further objects on the basis of attorney-client
privilege and the attorney work product doctrine.

       Subject to the above objections and privileges, Deputy Commissioner Dunne answers on
behalf of Commissioner Gagnon that:

   • O n March 29, 2020, I understand that Commissioner Gagnon exchanged text messages
      with EOPSS Undersecretary Kerry Collins regarding advisory guidance issued by the U.S.
      Department of Homeland Security.

   • O n March 31, 2020, I understand that Commissioner Gagnon sent Undersecretary Collins
      a text message link to a news article discussing the status of gun shops during the shutdown.

   • O n April 1, 2020, I understand that Commissioner Gagnon sent Undersecretary Collins a
      text message link to a tweet from Attorney General Maura Healey regarding the status of
      gun shops during the shutdown.

   • O n April 1, 2020, I participated in a conference call with Commissioner Gagnon, DCJIS,
      General Counsel Agapi Koulouris, DCJIS Assistant General Counsel Peter Geraghty,
      EOPSS Undersecretary Kerry Collins, EOPSS General Counsel Susan Terrey, EOPSS
      Deputy General Counsel John Melander, and EOPSS Assistant General Counsel Arielle
      Mullaney. The conversation concerned the retail sale of firearms in Massachusetts.

    • I n early April 2020, Commissioner Gagnon and I generally remember discussing the
        present litigation on multiple occasions with DCJIS General Counsel Agapi Koulouris and
        DCJIS Assistant General Counsel Peter Geraghty.

    • I n early April 2020, Commissioner Gagnon and I generally remember discussions in which
        he asked me whether there were any responses to a notification issued by DCJIS. Neither
        I nor Commissioner Gagnon recall the precise dates or times.



                                               -4-
      Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 5 of 7



   • I generally remember discussions with law enforcement personnel and gun retailers
      concerning the retail sale of firearms in Massachusetts in late March and early April 2020.
      I do not recall the precise dates or times.

   4. Identify any Documents and electronically stored information that concern or relate to
       any list, designation or determination as to what constitutes Essential Services that has
       been reached at any time after COVID-19 Order No. 21 (March 31, 2020).

        Commissioner Gagnon objects to this interrogatory to the extent that responsive
documents would not be relevant to this matter or proportional to the needs of the case within the
meaning of Fed. R. Civ. P. 26(b)(1), nor is the interrogatory reasonably calculated to lead to the
discovery of relevant evidence. The Commissioner further objects to this interrogatory to the
extent that it is overbroad.

        The Commissioner further objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that "`reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.'
Dept. of Interior v. Klamath Water Users Protective Ass 'rt, 532 U.S. 1, 8-9 (2001).

        The Commissioner further objects to the extent that this request calls for disclosure of
documents that DCJIS is legally precluded from making public under Mass. R. Crim. P. 5 and
which if disclosed could obstruct or impede ongoing criminal investigations. DCJIS is further
legally precluded from disclosing Criminal Record Offender Information under M.G.L. c. 6, §
 178 and from providing records divulging or tending to divulge the names and addresses of
persons who own or possess firearms, rifles, shotguns, machine guns and ammunition pursuant
to M.G.L. c. 66, § 10(d).

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Gagnon refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants' Response to Plaintiffs' request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.


   5. Identify any Documents and electronically stored information that concern or relate to
       returning to previous levels of COVID-19 restrictions, such as (but not limited to)
       returning to a prohibition on operating any business or service other than Essential
       Services, or otherwise, returning to earlier phases of the Phased Reopening.

        Commissioner Gagnon objects to this interrogatory to the extent that responsive
documents would not be relevant to this matter or proportional to the needs of the case within the
meaning of Fed. R. Civ. P. 26(b)(1), nor is the interrogatory reasonably calculated to lead to the
discovery of relevant evidence. The Commissioner further objects to this interrogatory to the
extent that it is overbroad.



                                                -5-
       Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 6 of 7



        The Commissioner also objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that "`reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.'"
Dept. of Interior v. Klamath Water Users Protective Ass'n, 532 U.S. 1, 8-9 (2001). The
Commissioner further objects to the extent that the request calls for disclosure of information
covered by the attorney work product doctrine and/or the attorney-client privilege.

        The Commissioner further objects to the extent that this request calls for disclosure of
documents that DCJIS is legally precluded from making public under Mass. R. Crim. P. 5 and
which if disclosed could obstruct or impede ongoing criminal investigations. DCJIS is further
legally precluded from disclosing Criminal Record Offender Information under M.G.L. c. 6, §
178 and from providing records divulging or tending to divulge the names and addresses of
persons who own or possess firearms, rifles, shotguns, machine guns and ammunition pursuant
to M.G.L. c. 66, § 10(d).

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Gagnon refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants' Response to Plaintiffs' request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.



        Signed under the pains and penalties of perjury this 21st day of July, 2020, based on
information known to the undersigned, or information made available to the undersigned, which
to the best of her understanding is true.



                                              Michaela Dunne
                                              Deputy Commissioner
                                              Department of Criminal Justice
                                              Information Services
                                              200 Arlington Street, Suite 2200
                                              Chelsea, MA 02150




                                                -6-
     Case 1:20-cv-10701-DPW Document 122-11 Filed 09/24/20 Page 7 of 7



                                            As to Objections:

                                            /s/ Julia E. Kobick
                                            Julia E. Kobick, BBO # 680194
                                            Assistant Attorney General
                                            Gary Klein, BBO # 560769
                                             Special Assistant Attorney General
                                            Office of the Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            617-963-2559
                                            julia.kobick@mass.gov
Date: July 21, 2020                         gary.klein@mass.gov


                                   CERTIFICATE OF SERVICE

      I certify that this document will be served electronically, pursuant to an agreement
between the parties, on counsel for all Plaintiffs on July 21, 2020.
                                               /s/ Julia Kobick
                                               Julia Kobick
                                               Assistant Attorney General




                                              -7-
